                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERI DISTRICT OF TEXAS
                                WACO DIVISION

MATCH GROUP, LLC                              §
                                              §
                                              §
       Plaintiff,                             §
                                              §
v.                                            §

BUMBLE TRADING INC. and BUMBLE
HOLDING, LTD.,                                        No. 6: 18-cv-00080-ADA
                                              §
       Defendants.
                                              §
                                              §       JURY TRIAL DEMANDED
BUMBLE TRADING INC. and BUMBLE
HOLDING, LTD.,
         Cross-Plaintiffs,                    §
V.                                            §
                                              §

MATCH GROUP, LLC and
IAC/INTERACTIVECORP,
                                              §
                                              §
         Cross-Defendants.                    §
                                              §


                                  IPROPOSED1 ORDER

      The Court ORDERS enters the following Scheduling Order:

      Deadline                                         Event
June 14, 2019           Fact Discovery opens
August 2, 2019          Deadline to add parties.
August 29, 2019         Deadline to serve Final Infringement and Invalidity Contentions.
September 13, 2019      Deadline to amend pleadings. A motion is not required unless the
                        amendment adds patents or claims.
January 24, 2020        Close of Fact Discovery.

February 21, 2020       Opening Expert Reports served by the Party with the Burden of Proof

March 20, 2020          Rebuttal Expert Reports served by the Party without the Burden of
                        Proof
April 10, 2020          Close of Expert Discovery.
      Deadline                                           Event
April 17, 2020         Deadline to meet and confer to discuss narrowing the number of
                       claims asserted and prior art references at issue. The parties shall file
                       a report within 5 business days regarding the results of the meet and
                       confer.
April 22, 2020         Report of results of meet and confer regarding asserted claims and
                       prior art.
April 24, 2020         Dispositive motion deadline and Daubert motion deadline.


May 21, 2020           Serve Pretrial Disclosures (jury instructions, exhibits lists, witness
                       lists, designations).
June 4, 2020           Serve objections to pretrial disclosures/rebuttal disclosures.
June 11, 2020          Serve objections to rebuttal disclosures and File Motions in limine.

June 18, 2020          File Joint Pretrial Order and Pretrial Submissions (jury instructions,
                       exhibits lists, witness lists, designations); file oppositions to motions
                       in limine.
June 25, 2020          Deadline to meet and confer regarding remaining objections and
                       disputes on motions in limine.
3 business days        File joint notice identifying remaining objections to pretrial
before the Final       disclosures and disputes on motions in limine.
Pretrial Conference

DATE TO BE SET         Final Pretrial Conference.
BY THE COURT

July 20, 2020          Jury SelectionlTrial.

      SIGNED this     Li   .   day of    STuc                ,   2019.




                                    ALAN D. ALBRIGHT
                                    UNITED STATES DISTRICT JUDGE
